                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       JOHN DOE,                                          Case No. 20-cv-02141-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER GRANTING PETITIONER’S
                                  13                v.                                        MOTION FOR TEMPORARY
                                                                                              RESTRAINING ORDER
                                  14       WILLIAM P. BARR, et al.,
                                                                                              Re: ECF No. 6
                                  15                      Defendants.

                                  16

                                  17                                             INTRODUCTION
                                  18         The petitioner, a citizen of Haiti and a lawful permanent resident of the United States, is in
                                  19   removal proceedings based on his conviction for second-degree robbery.1 He finished his state
                                  20   sentence and has been in the custody of the U.S. Immigration and Customs Enforcement (“ICE”)
                                  21   at Yuba County Jail since April 15, 2019.2 He has not had a bond hearing. He has medical issues
                                  22   — chronic post-traumatic stress disorder (“PTSD”), depression, and latent tuberculosis — and
                                  23   given the COVID-19 pandemic and his conditions of confinement at Yuba County Jail, he
                                  24   petitions under 28 U.S.C. § 2241 for his release or, alternatively, a bond hearing within seven days
                                  25

                                  26   1
                                        Pet. – ECF No. 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations
                                  27   are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Notice of Custody Determination, Ex. C to Pet. – ECF No. 1-2 at 13.
                                  28

                                       ORDER – No. 20-cv-02141-LB
                                   1   before an Immigration Judge (“IJ”). He also moved for a temporary restraining order (“TRO”) to

                                   2   obtain the same relief.3 After full briefing and a hearing on April 9, 2020, the court grants the

                                   3   petitioner’s motion for a TRO and orders his release.

                                   4

                                   5                                             STATEMENT4

                                   6   1. COVID-19

                                   7         The World Health Organization has designated COVID-19 a global pandemic.5 The state of

                                   8   California has declared a state of emergency, and the President has declared a national

                                   9   emergency.6 Our courthouses are mostly closed to in-person business, and counties have

                                  10   implemented shelter-in-place orders that require social distancing and the closing of schools and

                                  11   businesses.7 These are extraordinary times.8

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15   3
                                           Pet. – ECF No. 1; Mot. – ECF No. 6.
                                  16   4
                                         In part because this is a TRO, the court overrules the government’s objections to the evidence
                                       submitted with the petitioner’s reply brief. Opp’n – ECF No. 16 at 11 n. 5; Objs. – ECF No. 22; see
                                  17   Flynt Distrib. Co. v. Harvey, 734 F.2d 1389, 1394 (9th Cir. 1984) (“The trial court may give even
                                       inadmissible evidence some weight, when to do so serves the purpose of preventing irreparable
                                  18   harm”). The severity of COVID-19 is undisputed. The information about the petitioner’s community
                                       support is helpful and cannot be reasonably disputed.
                                  19   5
                                        World Health Organization, WHO Director-General’s opening remarks at media briefing (Mar. 11,
                                  20   2020), https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
                                       briefing-on-covid-19---11-march-2020 (last visited April 10, 2020).
                                  21   6
                                        Proclamation of State Emergency (Mar. 4, 2020), https://www.gov.ca.gov/wp-
                                       content/uploads/2020/03/3.4.20-Coronavirus-SOE-Proclamation.pdf (last visited Apr. 10, 2020);
                                  22   Proclamation No. 994, 85 F3d. Reg. 15,337), https://www.whitehouse.gov/presidential-
                                       actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-
                                  23   outbreak/ (last visited Apr. 10, 2020).
                                       7
                                  24    See United States v. Daniels, No. 19-cr-00709-LHK (NC), Order – ECF No. 24 at 3–4 (N.D. Cal.
                                       Apr. 9, 2020); see Statewide “Shelter in Place” Order Replaces Yuba-Sutter directive,
                                  25   https://yubanet.com/regional/statewide-shelter-in-place-order-replaces-yuba-sutter-directive/ (last
                                       visited Apr. 10, 2020); Mervosh, Lu, & Swales, See Which States and Cities Have Told Residents to
                                  26   Stay at Home (Apr. 7, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-stay-at-home-
                                       order.html (last visited Apr. 10, 2020).
                                  27   8
                                        In the Matter of the Extradition of Alejandro Toledo Manrique, No. 19-mc-71055-TSH, 2020 WL
                                       1307109, at *1(N.D. Cal. Mar. 19, 2020).
                                  28

                                       ORDER – No. 20-cv-02141-LB                        2
                                   1        COVID-19 spreads “easily and sustainably” from person to person, infected people can spread

                                   2   it (even if they are asymptomatic), and COVID-19 can survive on surfaces for days.9 It spreads

                                   3   even faster when it is in confined spaces, such as cruise ships, aircraft carriers, and prisons.10

                                   4        There is no approved vaccine to prevent infection.11 Instead, to control the virus, the CDC (the

                                   5   Centers for Disease Control and Prevention) recommends that people stay at least six feet away

                                   6   from each other (a practice called “social distancing”), stay at home, wash their hands often,

                                   7   disinfect surfaces, and cover their mouths and nose with a cloth face cover when around others.12

                                   8        “[J]ails and prisons present extraordinarily dangerous conditions for the spread of the virus.”

                                   9   United States v. Daniels, No. 5:19-cr-00709-LHK (NC), Order – ECF No. 24 at 5–7 (N.D. Cal.

                                  10   Apr. 9, 2020) (citing articles and cases and taking judicial notice of information on the U.S.

                                  11   Bureau of Prisons’ website).13

                                  12        The CDC has determined that certain persons are more susceptible to being infected with
Northern District of California
 United States District Court




                                  13   COVID-19.14 These include people who are 65 and older, people who live in a nursing home or

                                  14   other long-term care facility, people who are homeless, and people of all ages with underlying

                                  15

                                  16   9
                                        Ctrs. For Disease Control & Prevention, How COVID-19 Spreads (Apr. 2, 2020),
                                  17   https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
                                       spreads.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
                                  18   ncov%2Fabout%2Findex.html (last visited Apr. 10, 2020).
                                       10
                                        Ortuño v. Jennings, No. 3:20-cv-02064-MMC, Order – ECF No. 28 at 3–4 (N.D. Cal. Apr. 8, 2020);
                                  19   Daniels, No. 5:19-cr-00709-LHK (NC) – ECF No. 24 at 4–5.
                                       11
                                  20     Ctrs. For Disease Control & Prevention, How to Protect Yourself & Others,
                                       https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html (last visited Apr. 10.
                                  21   2020).
                                       12
                                          Ctrs. For Disease Control & Prevention, Social Distancing, Quarantine, and Isolation (April 4,
                                  22   2020), https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html (last
                                       visited Apr. 10, 2020); Ctrs. For Disease Control & Prevention, How to Protect Yourself & Others
                                  23   (April 8, 2020), https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html
                                       (last visited Apr. 10, 2020).
                                  24   13
                                          See also Mot. – ECF No. 6-1 at 12–15 (describing the risks and collecting authorities on the point).
                                  25   This factual issue matters because the government argues that the risk is speculative (and that it is safer
                                       to be incarcerated), in support of an argument that the petitioner lacks standing. See Opp’n – ECF No.
                                  26   16 at 18. The government’s fact assertions are unsubstantiated, and the evidence is to the contrary.
                                       14
                                         Ctrs. For Disease Control and Prevention, Groups At Risk For Severe Illness (April 2, 2020),
                                  27   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
                                       visited Apr. 10, 2020).
                                  28

                                       ORDER – No. 20-cv-02141-LB                          3
                                   1   medical conditions, particularly if not well controlled, including the following: people with

                                   2   chronic lung disease or moderate to severe asthma, people who have hypertension or serious heart

                                   3   conditions, people with severe obesity (with a body-mass index of 40 or higher), people with

                                   4   diabetes, people with chronic kidney disease undergoing dialysis, people with liver disease, and

                                   5   people who are immunocompromised (including from cancer treatment, smoking, bone marrow or

                                   6   organ transplantation, immune deficiencies, poorly controlled HIV or AIDS, and prolonged use of

                                   7   corticosteroids and other immune-weakening medications).15

                                   8

                                   9   2. The Petitioner

                                  10         The petitioner is a citizen of Haiti who came to the United States in July 2005, when he was

                                  11   16, after he witnessed Haitian police officers’ beheading his parents.16 In 2007, he became a

                                  12   lawful permanent resident based on an approved Special Immigrant Juvenile Status petition.17 He
Northern District of California
 United States District Court




                                  13   initially lived in a foster home but ultimately moved to California, went to school, connected with

                                  14   many family members who live in the U.S. (including his cousins in East Oakland), and met (in

                                  15   2009) and married (in 2012) his wife, a U.S. citizen.18 They have lived together since 2010.19

                                  16         The petitioner pleaded no contest in December 2011 to second-degree robbery, in violation of

                                  17   Cal. Penal Code § 211, with enhancements for bodily injury and use of a weapon, and was

                                  18   sentenced to three years for the robbery with a consecutive seven years for the enhancements.20

                                  19   (The weapon was a BB gun that the petitioner used to hit the person he robbed.21) He has no other

                                  20

                                  21
                                       15
                                            Id.
                                  22   16
                                         Pet. – ECF No. 1 at 6 (¶ 22); Petitioner’s Decl., Ex. F. to Morales Decl. – ECF No. 1-2 at 23–24 (¶¶
                                  23   11–18); Lovedel Decl. – ECF No. 16-1 at 5 (¶ 12).
                                       17
                                         Pet. – ECF No. 1 at 6 (¶ 22); Rabinovich Decl. – ECF No. 1-4 at 2 (¶ 3); Lovedel Decl. – ECF No.
                                  24   16-1 at 5 (¶ 12).
                                       18
                                  25     Pet. –ECF No. 1 at 6–7 (¶¶ 24–25); Petitioner’s Decl., Ex. F. to Morales Decl. – ECF No. 1-2 at 24–
                                       26 (¶¶19–31); Wife’s Decl., Ex. H to Morales Decl. – ECF No. 1-2 at 67 (¶ 2).
                                  26   19
                                            Wife’s Decl., Ex. H to Morales Decl. – ECF No. 1-2 at 67 (¶ 2).
                                       20
                                  27        Pet. – ECF No. 1 at 7 (¶ 26); DHS Record, Ex. D to Morales Decl. – ECF No. 1-2 at 17–18.
                                       21
                                            Petitioner’s Decl., Ex. F. to Morales Decl. – ECF No. 1-2 at 27 (¶ 35).
                                  28

                                       ORDER – No. 20-cv-02141-LB                            4
                                   1   criminal history.22 He served eight years of his ten-year sentence (slightly less than the ordinary

                                   2   85% because of good-time and educational-merit credits) and was released from Folsom State

                                   3   Prison on April 15, 2019.23 His declaration in support of his application for adjustment of status

                                   4   describes his activities at Folsom, including obtaining his high-school diploma, vocational training

                                   5   in electronics, mental-health treatment, reconnecting to the spiritual practice (called Ifa) of his

                                   6   father, learning and then teaching guitar, performing with a band, and charitable work.24 He

                                   7   apparently had no disciplinary violations at Folsom.25 A psychological assessment of him includes

                                   8   a review of his prison records, confirms his mental-health diagnosis and his extensive (and

                                   9   successful) educational, therapeutic, and charitable activities.26

                                  10         The petitioner has been in ICE custody since April 15, 2019 and has not had a bond hearing.27

                                  11         A G4S security officer — a company that contracts with ICE — groped the petitioner on at

                                  12   least two separate legal visits in San Francisco between September and December 2019.28 The
Northern District of California
 United States District Court




                                  13   petitioner and several other victims reported the assault to the San Francisco Police Department

                                  14

                                  15

                                  16   22
                                         See Pet. – ECF No. 1 at 7 (¶¶ 26, 28); Rabinovich Decl. – ECF No. 1-4 at 2 (¶ 3); DHS Record, Ex.
                                       D to Morales Decl. – ECF No. 1-2 at 17–18.
                                  17   23
                                            Rabinovich Decl. – ECF No. 1-4 at 2 (¶ 3).
                                  18   24
                                         Petitioner’s Decl., Ex. F to Morales Decl. – ECF No. 1-2 at 28–32 (¶¶ 40–71). Ifa is a practice
                                       focused on building a “character of humility and compassion.” Id. at 30 (¶ 56).
                                  19   25
                                            See id. at 31 (¶ 69).
                                  20   26
                                          In the psychological evaluation (credited by the IJ), the psychologist reviewed prison records
                                       reflecting the diagnosis of chronic PTSD, depression, anxiety, and symptoms that included
                                  21   sleeplessness and nightmares. Shidlo Decl., Ex. G to Morales Decl. – ECF No. 1-2 at 39 (¶¶ 14–22).
                                       The records show the petitioner’s participation in therapy, religious programs, a band, and college and
                                  22   electronics courses. Id. (¶ 15). An annual review at Folsom notes that the petitioner did not engage in
                                       any cell violence or predatory behavior toward inmates or staff. Id. (¶ 16). The records reflect all of the
                                  23   petitioner’s programming and describe him as a role model, a motivated student, disciplined, reliable,
                                       and hardworking, with the “right attitude for employment.” Id. at 40–41 (¶¶ 17–22). The assessment
                                  24   synopsizes the petitioner’s background and experiences (including the crime), describes the tests that
                                       the psychologist administered, confirms the diagnosis of PTSD and Depressive Disorder NOS, finds
                                  25   him credible, finds that he presented a low risk of violence, and opines that with good mental-health
                                       treatment, the petitioner is likely to function successfully, both socially and vocationally. Id. at 41–53
                                  26   (¶¶ 23–63).
                                       27
                                  27        Pet. – ECF No. 1 at 6 (¶ 21); Rabinovich Decl. – ECF No. 1-4 at 4 (¶ 8).
                                       28
                                            Rabinovich Decl. – ECF No. 1-4 at 3 (¶ 7).
                                  28

                                       ORDER – No. 20-cv-02141-LB                           5
                                   1   (“SFPD”), which investigated the assault.29 SFPD Sergeant-Inspector Antonio Flores signed a

                                   2   Form I-918 Supplement, U Nonimmigration Status Certification, certifying him as a victim of the

                                   3   qualifying crimes of Abusive Sexual Contact and Sexual Assault, and reflecting the petitioner’s

                                   4   cooperation and truthful information.30 This allows the petitioner to file for a U visa.31

                                   5         The petitioner has been diagnosed with chronic PTSD, depression, and latent tuberculosis.32

                                   6   He has nightmares, usually about his parents’ death, and experiences fear, anxiety, tightness in his

                                   7   chest, and trouble sleeping.33

                                   8         One article describes PTSD as — in addition to a chronic psychiatric illness — a “somatic

                                   9   condition, such that patients with PTSD have been found to have a biological alterations in several

                                  10   primary pathways involving the neuroendocrine and immune systems.”34 Mira Zein, M.D.,

                                  11   M.P.H., who is a Clinical Assistant Professor at Stanford University School of Medicine,

                                  12   Department of Psychiatry and Behavioral Sciences, describes how depression, stress, and PTSD
Northern District of California
 United States District Court




                                  13   affect the immune system.35 “Growing evidence demonstrates that PTSD, anxiety/stress, and

                                  14   depression can lead to decreased immune response and increased risk of infections.”36 These

                                  15   illnesses are “linked with elevated stress levels,” which can impact immune responses.37

                                  16   “Depression, anxiety, and PTSD have all been found to directly stimulate production of pro-

                                  17   inflammatory cytokines, as well as downregulate cellular immunity leading to increased risk of

                                  18

                                  19
                                       29
                                            Id.
                                  20   30
                                            Id.; Supp. B, U Nonimmigrant Status Certification, Ex. C to Morales Decl. – ECF No. 1-3 at 50–53.
                                  21   31
                                            Rabinovich Decl. – ECF No. 1-4 at 3 (¶ 7).
                                       32
                                  22      Pet. – ECF No. 1 at 2 (¶ 1), 9 (¶ 33), 26 (¶ 75); Shidlo Decl., Ex. G to Morales Dec. – ECF No. 1-2
                                       at 36 (¶ 2); see also Zein Decl., Ex. AA to Morales Supp. Decl. – ECF No. 19-1 at 7–9.
                                  23   33
                                            Petitioner’s Decl., Ex. F to Morales Decl. – ECF No. 1-2 at 28–29 (¶¶ 40–54).
                                       34
                                  24     Neigh & Ali, Co-Morbidity of PTSD and Immune System Dysfunction: Opportunities for Treatment,
                                       Curr. Opin. Pharmacol. (Author Manuscript) (Aug. 1, 2017),
                                  25   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4992603/pdf/nihms805030.pdf
                                       35
                                        Zein Decl., Ex. AA to Morales Third Decl. – ECF No. 19-1. M.P.H. is a Master’s Degree in Public
                                  26   Health.
                                       36
                                  27        Id. at 5.
                                       37
                                            Id. at 7.
                                  28

                                       ORDER – No. 20-cv-02141-LB                           6
                                   1   acute and prolonged infection, and delayed wound healing.”38 She concludes that weakened

                                   2   immunity due to mental-health disorders can put detainees “at increased risk of contracting and

                                   3   suffering from more severe forms of COVID-19.”39

                                   4         Carlos Franco-Paredes, M.D., M.P.H., D.T.M.H., who is an Associate Professor of Medicine

                                   5   at the University of Colorado Department of Medicine, Division of Infectious Diseases, describes

                                   6   COVID-19 risks at immigration detention centers.40 “The physical and emotional trauma that

                                   7   detainees and asylum seekers experience can weaken their immune systems, resulting in increased

                                   8   risk of severe manifestations of infections.”41 Other countries have identified people with “severe

                                   9   psychiatric illness” as a group at “high risk of dying [from COVID-19] regardless of their age.”42

                                  10         The petitioner also suffers from latent tuberculosis.43 Initially, he described his medical

                                  11   condition thusly: “it is unclear how the novel coronavirus will interact with” the petitioner’s latent

                                  12   tuberculosis.44 Subsequently, he submitted additional information.45 Tuberculosis, like COVID-19,
Northern District of California
 United States District Court




                                  13   is a respiratory disease.46 George Martinez, M.D., who conducted the petitioner’s medical

                                  14   examination for his immigration proceedings, did not specify a definite relationship between latent

                                  15   tuberculosis and COVID-19, given that the virus is still new to healthcare professionals.47 One

                                  16   observational study studied the relationship of tuberculosis and COVID-19 in 36 confirmed

                                  17   COVID-19 patients.48 It found that “individuals with latent or active TB [Tuberculosis] may be

                                  18

                                  19   38
                                            Id.
                                       39
                                  20        Id. at 9.
                                       40
                                          Franco-Paredes Decl., Ex. S to Morales Decl. – ECF No. 1-3 at 78–90. D.T.M.H. is a diploma in
                                  21   tropical medicine and hygiene.
                                       41
                                  22        Id. at 81.
                                       42
                                            Id. at 82.
                                  23   43
                                            Pet. – ECF No. 1 at 26 (¶ 75); Rabinovich Decl. – ECF No. 1-4 at 7 (¶ 24).
                                  24   44
                                            Pet.– ECF No. 1 at 26 (¶ 75) (citing Rabinovitch Decl. – ECF No. 1-4 at 7 (¶ 24)).
                                       45
                                  25     Mot. – ECF No. 26. Given the nature of the proceedings, and for the reasons described above, the
                                       court considers the additional submission.
                                  26   46
                                            Chen Study, Ex. A to Rabinovich Decl. – ECF No. 26-1 at 12.
                                       47
                                  27        Rabinovich Decl. – ECF No. 1-4 at 7 (¶ 24).
                                       48
                                            Chen Study, Ex. A to Rabinovich Decl. – ECF No. 26-1 at 6, 9–10.
                                  28

                                       ORDER – No. 20-cv-02141-LB                           7
                                   1   more susceptible to SARS-CoV-249 infection.”50 It also found that “COVID-19 disease

                                   2   progression may be more rapid and severe” in those with latent or active tuberculosis.51 It

                                   3   identified “tuberculosis history (both of active TB and latent TB) [as] an important risk factor for

                                   4   SARS-CoV-2 infection.”52 The study noted that its findings are limited because it is based on a

                                   5   low number of cases.53

                                   6         If he is released, the petitioner has said that he will live with his wife in Oakland, California.54

                                   7   In her declarations, the petitioner’s wife describes their close relationship, his relationship with her

                                   8   son and other children in the family, his creativity and support, his rehabilitation, and her need for

                                   9   his support given her health issues.55 She identifies her two-bedroom apartment in Oakland as

                                  10   their residence, describes how they will be able to practice social distancing, and describes the

                                  11   substantial precautions she follows to ensure her health, such as washing her hands, wearing a

                                  12   mask and gloves outside, immediately washing her clothes when she returns to her home, cleaning
Northern District of California
 United States District Court




                                  13   frequently, and washing her hands frequently.56

                                  14         Because the petitioner is on County parole, he will have access to robust mental-health,

                                  15   educational, job-training, and job-placement services.57

                                  16

                                  17

                                  18

                                  19   49
                                          SARS-COV-2 is the virus for COVID-19. World Health Org., Naming the coronavirus (COVID-19)
                                       and the virus that causes it, https://www.who.int/emergencies/diseases/novel-coronavirus-
                                  20   2019/technical-guidance/naming-the-coronavirus-disease-(covid-2019)-and-the-virus-that-causes-it
                                       (last visited Apr. 11, 2020).
                                  21   50
                                            Chen Study, Ex. A to Rabinovich Decl. – ECF No. 26-1 at 11.
                                  22   51
                                            Id.
                                       52
                                  23        Id. at 5–6.
                                       53
                                            Id. at 12. The study has not been peer-reviewed, given that it was posted on March 16, 2020.
                                  24   54
                                            Rabinovich Decl. – ECF No. 1-4 at 8 (¶ 30).
                                  25   55
                                          See Wife’s Decl., Ex. H to Morales Decl. – ECF No. 1-2 at 67–71 (¶¶ 2–29); Wife’s Decl., Ex. BB
                                       to Morales Third Decl. – ECF No. 19-1 at 19 (¶¶ 3–4).
                                  26   56
                                            See Wife’s Decl., Ex. BB to Morales Third Decl. – ECF No. 19-1 at 19 (¶¶ 2–5).
                                  27   57
                                         Letter, Ex. CC to Morales Third Decl. – ECF No. 19-1 at 22–31. Alameda County is resource-rich
                                       for those on County supervision.
                                  28

                                       ORDER – No. 20-cv-02141-LB                            8
                                   1   3. Immigration Proceedings

                                   2         The petitioner’s conviction is an aggravated felony, which means that he is removable under

                                   3   § 273(a)(2)(A)(iii) of the Immigration and Nationality Act (“INA”), 8 U.S.C.

                                   4   § 1227(a)(2)(A)(iii).58 The petitioner advanced two claims for relief from removal: an adjustment

                                   5   of status (based on an approved spousal visa) and protection under the Convention Against

                                   6   Torture.59 On February 13, 2020, the Immigration Judge (“IJ”) denied the application for relief

                                   7   and ordered the petitioner removed to Haiti.60 The IJ “observed the [petitioner’s] demeanor and

                                   8   analyzed his testimony for consistency, specificity, and persuasiveness” and found his testimony

                                   9   “plausible, believable, candid, and generally consistent.”61 “After considering the totality of the

                                  10   evidence and weighing all the relevant factors,” the IJ found the petitioner “credible and

                                  11   accord[ed] his testimony full evidentiary weight,” and also found credible the testimony of the

                                  12   petitioner’s wife and the examining psychologist (summarized above).62
Northern District of California
 United States District Court




                                  13         On March 2, 2020, the petitioner timely appealed to the Board of Immigration Appeals.63

                                  14   There is no briefing schedule, and the timeline for a decision is anywhere from six months to over

                                  15   a year.64

                                  16         As mentioned above, the petitioner has said that he will apply for a U visa.65

                                  17

                                  18

                                  19

                                  20

                                  21   58
                                            Pet. – ECF No. 1 at 7 (¶ 28); Notice to Appear, Ex. A to Morales Decl. – ECF No. 1-2 at 6.
                                  22   59
                                            Pet. – ECF No. 1 at 7–8 (¶ 29); see also IJ Order, Ex. L to Morales Decl. – ECF No. 1-3 at 32–42.
                                       60
                                  23        IJ Order, Ex. M to Morales Decl. – ECF No 1-3 at 42.
                                       61
                                            Id. at 34.
                                  24   62
                                         Id. at 36 (summarizing the psychologist’s diagnoses, the strong family relationships, and the
                                  25   petitioner’s wife’s need for support from her husband, given her own ailments, and also finding other
                                       witnesses credible).
                                  26   63
                                            Pet. – ECF No. 1 at 8 (¶ 32); Notice of Appeal, Ex. M to Morales Decl. – ECF No 1-3 at 44.
                                       64
                                  27        Rabinovich Decl. – ECF No. 1-4 at 3 (¶¶ 5–6).
                                       65
                                            Id. (¶ 7).
                                  28

                                       ORDER – No. 20-cv-02141-LB                           9
                                   1   4. The Conditions of Confinement at Yuba County Jail

                                   2         The petitioner’s housing unit is detained in “Pod C,” a large open space in the basement,

                                   3   housing 50 people, and divided into an upstairs and a downstairs.66 The detainees sleep

                                   4   downstairs, in an open room with beds about three to four feet apart.67 The upstairs has a

                                   5   communal dining area, the commissary, and an exercise space. 68 There are phones and bathrooms

                                   6   upstairs and downstairs.69 There are six sinks in the pod, and one has hot water for food

                                   7   preparation.70 The sinks have push-button faucets that stay on for only a short time and require

                                   8   repeated pressing to complete a handwashing.71 The detainees have three meals a day, served

                                   9   communally, at tables that seat six people, and some eat on their cots because there are not enough

                                  10   spaces in the dining room.72

                                  11         Until March 19, 2020, according to the petitioner, no jail employee cleaned inside the pod,

                                  12   though detainees cleaned occasionally (possibly weekly) and had to ask a guard for cleaning
Northern District of California
 United States District Court




                                  13   supplies (kept in a locked closet).73 Before March 19, 2020, detainees could obtain soap only by

                                  14   buying it at the commissary, and they could not buy hand sanitizer.74 Starting on March 20, 2020,

                                  15   jail officials began distributing small bars of soap that disintegrate quickly, allow only a couple of

                                  16   hand washes, and did not always allow distribution to all detainees.75 There are no masks for

                                  17   detainees, but some (not all) staff members have masks now.76

                                  18

                                  19

                                  20   66
                                            Id. at 4 (¶¶ 10–12).
                                       67
                                  21        Id. (¶ 12).
                                       68
                                            Id.
                                  22   69
                                            Id.
                                  23   70
                                            Id.
                                       71
                                  24        Id.
                                       72
                                            Id. at 5 (¶ 13).
                                  25   73
                                            Id. (¶ 14)).
                                  26   74
                                            Id. (¶ 15).
                                       75
                                  27        Rabinovich Decl. – ECF No. 19-2 at 2 (¶ 4).
                                       76
                                            Id. at 2–3 (¶ 6).
                                  28

                                       ORDER – No. 20-cv-02141-LB                         10
                                   1         According to the government, the jail can house 210 detainees.77 Since March 11, 2020 (the

                                   2   date that the World Health Organization declared COVID-19 a global pandemic), ICE’s

                                   3   Enforcement and Removal Operations is “taking affirmative steps to reduce the number of

                                   4   detainees” at Yuba County Jail and has reduced the population (from 168 to 150) by 10 percent.78

                                   5   As of April 2, 2020, there are 150 detainees at Yuba, 140 male and 10 female.79 The number of

                                   6   detainees can fluctuate based on book-ins and releases.80 ICE is assessing detainees at intake,

                                   7   placing any detainees with COVID-19 symptoms in quarantine (and testing them), and thereafter

                                   8   providing appropriate treatment.81As of April 9, 2020, there are no suspected or confirmed cases

                                   9   of COVID-19 at Yuba.82 The jail has “increased sanitation frequency and provides sanitation

                                  10   supplies including disinfectants, sanitizer, and soap in every housing unit,” and the “administration

                                  11   is encouraging both staff and the general staff population to use these [hygiene] tools often and

                                  12   liberally.”83 It has suspended in-person visits and limited professional visits to noncontact visits.84
Northern District of California
 United States District Court




                                  13   It screens all staff and vendors for body temperature when they enter the facilities.85 It provides

                                  14   education to staff and detainees on the importance of hand-washing and other hygiene measures.86

                                  15   It has “identified housing units for the quarantine of patients who are suspected of or test positive

                                  16   for COVID-19” (after the assessment and monitoring protocols that apply during intake).87

                                  17

                                  18   77
                                            Lovedel Decl. – ECF No. 16-1 at 4 (¶ 7).
                                       78
                                  19        Id.
                                       79
                                            Id.
                                  20   80
                                         Id. The petitioner replies to this point by pointing to increased book-ins and a resulting increased
                                  21   population of detainees. Reply – ECF No. 19 at 6–7; Zukin Decl., Ex. H to Morales Decl. – ECF No.
                                       19-1 at 118–120 (¶¶ 4–8).
                                  22   81
                                            Moon Decl. – ECF No. 16-2 at 5–6 (¶¶ 8–10).
                                       82
                                  23     See Moon Decl. – ECF No. 16-2 at 6 (¶ 12) (“As of March 26, 2020 there are zero suspected cases
                                       of COVID-19 in the Yuba County Jail and zero confirmed cases”); Lovedel Decl. – ECF No. 16-1 at 5
                                  24   (¶ 11). The respondent said at the April 9, 2020 hearing that this remains the case.
                                       83
                                            Moon Decl. – ECF No. 16-2 at 6 (¶ 14).
                                  25   84
                                            Id. (¶ 15).
                                  26   85
                                            Id. (¶ 16).
                                       86
                                  27        Id. at 7 (¶ 18).
                                       87
                                            Id. (¶ 19).
                                  28

                                       ORDER – No. 20-cv-02141-LB                         11
                                   1   5. Procedural Background

                                   2         In his § 2241 petition, the petitioner challenges the conditions of his confinement (based on his

                                   3   inability to address his medical vulnerabilities through CDC-recommended measures such as

                                   4   social distancing and using cleaning products) and claims that his continued detention violates (1)

                                   5   his substantive due-process right under the Fifth Amendment to the U.S. Constitution to be

                                   6   detained in a safe situation, free from punitive conditions of confinement, and (2) his procedural

                                   7   due-process right to a bond hearing under the Fifth Amendment.88

                                   8         The court granted the petitioner’s unopposed motion to proceed pseudonymously.89 The court

                                   9   held a hearing on the TRO on April 9, 2020.90

                                  10

                                  11                                        STANDARD OF REVIEW

                                  12         A TRO preserves the status quo and prevents irreparable harm until a hearing can be held on a
Northern District of California
 United States District Court




                                  13   preliminary-injunction application. Granny Goose Foods, Inc. v. Brotherhood of Teamsters &

                                  14   Auto Truck Drivers, 415 U.S. 423, 439 (1974). A TRO is an “extraordinary remedy” that the court

                                  15   should award only when a plaintiff makes a clear showing that it is entitled to such relief. Winter

                                  16   v. Natural Res. Defense Council, Inc., 555 U.S. 7, 22 (2008).

                                  17         The standards for a TRO and a preliminary injunction are the same. Stuhlbarg Int’l Sales Co.

                                  18   v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A movant must demonstrate

                                  19   (1) a likelihood of success on the merits, (2) a likelihood of irreparable harm that would result if

                                  20   an injunction were not issued, (3) the balance of equities tips in favor of the plaintiff, and (4) an

                                  21   injunction is in the public interest. Winter, 555 U.S. at 20. The irreparable injury must be both

                                  22   likely and immediate. Id. at 20–21. “[A] plaintiff must demonstrate immediate threatened injury as

                                  23   a prerequisite to preliminary injunctive relief.” Caribbean Marine Serv. Co. v. Baldrige, 844 F.2d

                                  24   668, 674 (9th Cir. 1988).

                                  25

                                  26
                                       88
                                            Id. at 29–30 (¶¶ 83–90).
                                  27   89
                                            Order – ECF No. 10; Statement of Non-Opposition – ECF No. 9.
                                  28   90
                                            Mot. – ECF No. 6; Opp’n – ECF Nos. 16, 17; Reply – ECF No. 19; Minute Entry – ECF No. 23.

                                       ORDER – No. 20-cv-02141-LB                         12
                                   1         Before Winter, the Ninth Circuit employed a “sliding scale” test that allowed a plaintiff to

                                   2   prove either “(1) a likelihood of success on the merits and the possibility of irreparable injury; or

                                   3   (2) [ ] serious questions going to the merits were raised and the balance of hardships tips sharply

                                   4   in its favor.” Walczak v. EPL Prolong, Inc., 198 F.3d 725, 731 (9th Cir. 1999) (citation omitted).

                                   5   In this continuum, “the greater the relative hardship to [a movant], the less probability of success

                                   6   must be shown.” Id. After Winter, the Ninth Circuit held that although the Supreme Court

                                   7   invalidated one aspect of the sliding scale approach,91 the “serious questions” prong of the sliding

                                   8   scale survived if the plaintiff satisfied the other elements for preliminary relief. Alliance for Wild

                                   9   Rockies v. Cottrell, 632 F.3d 1127, 1131–32 (9th Cir. 2011). Thus, a preliminary injunction may

                                  10   be appropriate when a movant raises “serious questions going to the merits” of the case and the

                                  11   “balance of hardships tips sharply in the plaintiff’s favor,” provided that the other elements for

                                  12   relief also are satisfied. Id. at 1134–35.
Northern District of California
 United States District Court




                                  13                                                ANALYSIS

                                  14         The government argues that (1) the petitioner cannot challenge the conditions of his

                                  15   confinement in a § 2241 petition seeking immediate release, (2) the petitioner did not exhaust his

                                  16   administrative remedies, (3) the petitioner lacks standing because any injury is speculative, and (4)

                                  17   the petitioner does not establish his entitlement to a TRO.92 These arguments are not persuasive.

                                  18         First, the court can address the petitioner’s challenges to the conditions of confinement in a

                                  19   § 2241 petition. See, e.g., Ortuño, No. 3:20-cv-02064-MMC, Order – ECF No. 38 at 4 (N.D. Cal.

                                  20   Apr. 8, 2020); Bent v. Barr, No. 4:19-cv-06123-DMR, 2020 WL 1812850, at *2–3 (N.D. Cal. Apr.

                                  21   9, 2020) (collecting cases); see Lopez-Marroquin v. Barr, No. 18-72922, Order (9th Cir. Apr. 9,

                                  22   2020) (construing immigration detainee’s COVID-19-related request for release under the All

                                  23   Writs Act as a 28 U.S.C. § 2241 petition and remanding to district court for consideration).

                                  24

                                  25   91
                                          The Supreme Court in Winter rejected the Ninth Circuit’s holding that “the ‘possibility’ of
                                  26   irreparable harm was sufficient, in some circumstances to justify a preliminary injunction.” Alliance
                                       for Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). Instead, the Winter Court held that
                                  27   “plaintiffs must establish that irreparable harm is likely, not just possible, in order to obtain a
                                       preliminary injunction.” Id. (emphasis in original).
                                  28   92
                                            Opp’n – ECF No. 16 at 15–24.

                                       ORDER – No. 20-cv-02141-LB                          13
                                   1      Second, for habeas claims, exhaustion of administrative remedies is prudential, not

                                   2   jurisdictional. Hernandez v. Sessions, 872 F.3d 976, 988 (9th Cir. 2017). A court “may require

                                   3   prudential exhaustion when: (1) agency expertise makes agency considerations necessary to

                                   4   generate a proper record and reach a proper decision; (2) relaxation of the requirement would

                                   5   encourage the deliberate bypass of the administrative scheme; and (3) administrative review is

                                   6   likely to allow the agency to correct its own mistakes and to preclude the need for judicial

                                   7   review.” Id. (citing Puga v. Chertoff, 488 F.3d 812, 815 (9th Cir. 2007)). “Nonetheless, a court

                                   8   may waive the prudential exhaustion requirement if administrative remedies are inadequate or not

                                   9   efficacious, pursuant of administrative remedies would be a futile gesture, irreparable injury will

                                  10   result, or the administrative proceedings would be void.” Id. (citation and quotation omitted).

                                  11      Waiver of the prudential exhaustion requirement is appropriate here. Courts have entertained

                                  12   similar COVID-19 claims under habeas jurisdiction without mentioning prudential exhaustion. See
Northern District of California
 United States District Court




                                  13   Bent, 2020 WL 1812850 at *5–6 (collecting cases addressing habeas challenges). Also, the

                                  14   petitioner’s claim of entitlement to a bond hearing is based on the Fifth Amendment (as opposed

                                  15   to being grounded in a statutory entitlement), and thus exceeds the jurisdiction of the immigration

                                  16   courts and the BIA. See Hernandez v. Wolf, No. 5:20-cv-00617-TJH (KSx), Order – ECF No. 17

                                  17   at 10 (C.D. Cal. April 1, 2020) (waiving prudential exhaustion in a case with similar facts about

                                  18   the conditions of confinement). In addition, the petitioner suffers continued harm from the lack of

                                  19   a bond hearing, and given his health issues, irreparable injury results from his continued detention.

                                  20   See Jimenez v. Wolf, No. 5:19-cv-07996-NC, Order – ECF No. 25 at 3–4 (N.D. Cal. Mar. 6, 2020)

                                  21   (waiving the prudential-exhaustion requirement for similar reasons).

                                  22      Third, the petitioner has standing. The risk of injury is not speculative. The petitioner

                                  23   submitted uncontested statements from public-health experts about the risks in jails, prisons, and

                                  24   detention centers. The risks are serious, even without a confirmed case of the virus in this

                                  25   detention center. See Bent, 2020 WL 1812850 at *3–4. The weight of authority supports the

                                  26   conclusion that detainees have standing. See, e.g., id. at *3 (“[g]iven the exponential spread of the

                                  27   virus, the ability of COVID-19 to spread through asymptomatic individuals[,] . . . effective relief

                                  28   for [petitioner] and other detainees may not be possible if they are forced to wait until their

                                       ORDER – No. 20-cv-02141-LB                        14
                                   1   particular facility records a confirmed case”) (collecting cases); Ortuño, No. 3:20-cv-02064-

                                   2   MMC, ECF No. 38 at 3 (where petitioners have not contracted COVID-19, standing is still met

                                   3   because of how rapidly the disease can spread in a confined space); see also Castillo v. Barr, No.

                                   4   5:20-cv-00605-TJH (AFMx), 2020 WL 1502864, at *4–5 (C.D. Cal. Mar. 27, 2020) (standing

                                   5   based on similar facts); see also Xochihua-Jaimes v. Barr, No. 18-71460, 2020 WL 1429877 (9th

                                   6   Cir. Mar. 24, 2020) (sua sponte ordering the petitioner released (and his removal stayed) pending

                                   7   final disposition by the court “[i]n light of the rapidly escalating public health crisis, which public

                                   8   health authorities predict will especially impact immigration detention centers.”

                                   9                                                *       *       *

                                  10         Fourth, as discussed in the next sections, the petitioner has satisfied the four TRO factors: (1) a

                                  11   likelihood of success on the merits, (2) a likelihood of irreparable harm, (3) the balance of equities

                                  12   tips in favor of the petitioner, and (4) an injunction is in the public interest.
Northern District of California
 United States District Court




                                  13

                                  14   1. Likelihood of Success on the Merits

                                  15         The petitioner has two claims: (1) a substantive due-process claim under the Fifth Amendment

                                  16   that his conditions of confinement — in light of his heightened risk to COVID-19 — amount to

                                  17   punishment, and (2) a procedural due-process claim under the Fifth Amendment because he has

                                  18   been in ICE custody for a year and has not had a bond hearing.93

                                  19         1.1 Substantive Due-Process Claim

                                  20         The petitioner has at least raised a serious question that his continued detention poses risks that

                                  21   exceed the government’s needs to ensure his presence at immigration proceedings, in violation of

                                  22   his substantive due-process rights under the Fifth Amendment.

                                  23         Because the petitioner is a civil detainee, his confinement is unconstitutional under the Fifth

                                  24   Amendment if his conditions of confinement “amount to punishment.” Bell v. Wolfish, 441 U.S.

                                  25   520, 535 (1979); Jonas v. Blanas, 393 F.3d 918, 932 (9th Cir. 2004) (quoting Bell, 441 U.S. at

                                  26   535); accord Bent, 2020 WL 1812850 at *4; Ortuño, No. 3:20-cv-02064-MMC, Order – ECF No.

                                  27

                                  28   93
                                            Pet. – ECF No. 1 at 29–30 (¶¶ 83–90).

                                       ORDER – No. 20-cv-02141-LB                          15
                                   1   38 at 4; Castillo, 2020 WL 1502864 at *3. “[P]unitive conditions may be shown (1) where the

                                   2   challenged restrictions are expressly intended to punish, or (2) where the challenged restrictions

                                   3   serve an alternative, non-punitive purpose but are nonetheless excessive in relation to the

                                   4   alternative purpose, . . . or are employed to achieve objectives that could be accomplished in so

                                   5   many alternative and less harsh methods.” Jonas, 393 F.3d at 932 (citations and quotation marks

                                   6   omitted). The government’s legitimate, non-punitive interests include ensuring a detainee’s

                                   7   presence at immigration proceedings. See id. (ensuring a detainee’s presence at trial); Ortuño, No.

                                   8   3:20-cv-02064-MMC, Order – ECF No. 38 at 4 (immigration proceedings).

                                   9      The issue here is whether, in light of the petitioner’s health, his detention is excessive in

                                  10   relation to the government’s interest in securing his presence at immigration proceedings. The

                                  11   evidence is undisputed that those with respiratory ailments are more susceptible to being infected

                                  12   by COVID-19, and the petitioner’s other diagnoses of chronic PTSD and depression compound
Northern District of California
 United States District Court




                                  13   his susceptibility. His risk is heightened because detainees at Yuba County jail live in close

                                  14   quarters, cannot practice social distancing, do not have masks, and do not have access to adequate

                                  15   disinfecting and cleaning supplies.

                                  16      Courts have found that similar conditions of confinement do not meet the constitutional

                                  17   standard for at-risk civil detainees. See, e.g., Ortuño, No. 3:20-cv-02064-MMC, Order – ECF No.

                                  18   38 at 6–7 (petitioners with diabetes and asthma; detainees are in close quarters, do not have masks,

                                  19   and cannot meaningfully practice social distancing); Bent, 2020 WL 1812850 at *2, 5–6

                                  20   (petitioner with asthma, hypertension, and pre-diabetes; inadequate soap, sanitizer, and cleaning

                                  21   supplies; resulting inability — despite efforts to encourage social distancing — to implement the

                                  22   CDC’s social-distancing guidelines; “public health experts make clear that an outbreak in confined

                                  23   spaces is potentially devastating”) (collecting cases); Castillo, 2020 WL 1502864, at *5 (detainees

                                  24   cannot maintain a six-foot distance and were “put into a situation where they are forced to touch

                                  25   surfaces touched by other detainees, such as with common sinks, toilets, and showers;” noted the

                                  26   risks of infection in immigration facilities, given the rotation of facility guards and staff);

                                  27   Hernandez, No. 5:20-cv-00617-TJH (KSx), Order – ECF No. 17 at 1, 5–6, 13 (petitioner with

                                  28   hypertension and multiple medical ailments; similar conditions of confinement); Basank v.

                                       ORDER – No. 20-cv-02141-LB                         16
                                   1   Decker, 20-cv-2518 (AT), 2020 WL 1481503, at *5 (S.D.N.Y. Mar. 26 2020) (inability to

                                   2   maintain social distancing to protect high-risk detainees shows a likelihood of success on the

                                   3   merits).

                                   4         In sum, the petitioner has at least shown a serious question that his continued detention

                                   5   exceeds the government’s legitimate interest in assuring his appearance in immigration

                                   6   proceedings. (The court addresses flight risk and danger to the community in section 2, below.)

                                   7         1.2 Procedural Due-Process Claim

                                   8         Because he has not had a bond hearing (despite a year in ICE custody), the petitioner has

                                   9   shown that he is likely to succeed on the merits of his procedural due-process claim.

                                  10         A person who (like the petitioner) commits an aggravated felony may be detained in

                                  11   immigration proceedings, and the statutory scheme does not provide for a bond hearing or limit

                                  12   the length of detention. See 8 U.S.C. §§ 1226(a), (c); Jennings v. Rodriguez, 138 S. Ct. 830, 844,
Northern District of California
 United States District Court




                                  13   846 (2018) (“§ 1226(c) does not on its face limit the length of the detention it authorizes.”);

                                  14   Jimenez v. Wolf, No. 5:19-cv-7996-NC, 2020 WL 510347, at *2 (N.D. Cal. Jan. 30, 2020). Still,

                                  15   the Fifth Amendment “entitles aliens to the due process of law in deportation proceedings.”

                                  16   Demore v. Kim, 538 U.S. 510, 523 (2003). When confinement continues past a year, courts are

                                  17   wary of continued custody absent a bond hearing. Gonzalez v. Bonnar, No. 3:18-cv-05321-JSC,

                                  18   2019 WL 330906, at *3 (N.D. Cal. Jan. 26, 2019) (collecting cases). Courts apply the three-factor

                                  19   balancing test in Mathews v. Eldridge, 424 U.S. 319 (1976), to evaluate the constitutionality of the

                                  20   detention. See, e.g., Jimenez, 2020 WL 510347 at *3 The three factors are (1) the private interest

                                  21   affected by the official action, (2) the risk of an erroneous deprivation of such interest through the

                                  22   procedures used, and the probable value of any additional procedural safeguards, and (3) the

                                  23   government’s interest, “including the function involved and the fiscal and administrative burdens

                                  24   that the additional or substitute procedural requirements would entail.” Mathews, 424 U.S. at 334–

                                  25   35.

                                  26         First, there is no briefing schedule for the BIA appeal, and the uncontested timeline is

                                  27   anywhere from another six months to over a year. Given the petitioner’s detention for almost a

                                  28   year to date, and the likelihood of six months to a year in the future, the length of detention

                                       ORDER – No. 20-cv-02141-LB                         17
                                   1   supports the conclusion that the petitioner’s private interest militates in favor of his claim that the

                                   2   denial of a bond hearing violates his procedural due-process rights under the Fifth Amendment.

                                   3   Gonzalez, 2019 WL 330906, at *5; Jimenez, 2020 WL 510347 at *3.

                                   4      Second, the other factors weigh in the petitioner’s favor. The probable value of a hearing

                                   5   (given the lack of any bond hearing) is high. And while there is an important government interest

                                   6   in securing the petitioner’s presence at any removal, the procedural due-process inquiry is about

                                   7   holding a bond hearing to assess whether the alien represents a flight risk or a danger to the

                                   8   community. Jimenez, 2020 WL 510347 at *3.

                                   9

                                  10   2. Remaining TRO Elements

                                  11      The first element is irreparable harm. Continued detention and exposure to health-threatening

                                  12   conditions establish this element. Sessions, 872 F.3d at 994 (unconstitutional detention is
Northern District of California
 United States District Court




                                  13   irreparable harm); Bent, 2020 WL 1812850 at *6 (health issues establish irreparable harm to the

                                  14   petitioner’s health and safety); Ortuño, No. 3:20-02064-MMC, Order – ECF No. 38 at 8 (same).

                                  15      The second and third elements — the balance of equities and whether an injunction is in the

                                  16   public interest — merge. Bent, 2020 WL 1812850 at *7. The public’s interests are containing

                                  17   COVID-19, securing the petitioner’s appearance in his immigration proceedings, and preventing

                                  18   any danger to the community. Id.; Ortuño, No. 3:20-cv-02064-MMC, ECF No. 38 at 8. Under the

                                  19   circumstances here, the balance of equities and the public interest weigh in favor of release.

                                  20      The petitioner cannot meaningfully protect himself at Yuba County jail from the risks of his

                                  21   custody. Ortuño, No. 3:20-cv-02064-MMC, ECF No. 38 at 8; Bent, 2020 WL 1812850 at *7.

                                  22   Injunctive relief that prevents the further spreading of the virus and allows social distancing is in

                                  23   the public’s interest. Ortuño, No. 3:20-cv-02064-MMC, ECF No. 38 at 8 (“the public interest in

                                  24   promoting public health is served by efforts to contain the further spread of COVID-19,

                                  25   particularly in detention centers”); Bent, 2020 WL 1812850 at *7 (collecting cases); Castillo, 2020

                                  26   WL 1502864 at *6 (“[t]he public has a critical interest in preventing the further spread of the

                                  27

                                  28

                                       ORDER – No. 20-cv-02141-LB                         18
                                   1   coronavirus”).94 By living with his wife, the petitioner will be able to protect himself and others

                                   2   through social distancing and the other hygienic measures that the CDC recommends.

                                   3        As to the risk of flight and danger to the community, the global pandemic is changing behavior

                                   4   and the way courts assess risk of flight and community safety. See Bent, 2020 WL 1812850 at *7

                                   5   (collecting cases). The petitioner has substantial ties to the community and every incentive to

                                   6   comply with the conditions of his supervision, given the alternative of custody and the attendant

                                   7   dangers to his health there. He has a parole officer and considerable community resources, as

                                   8   discussed above, which means he has the supervision necessary to secure his appearance at

                                   9   immigration proceedings and ensure the safety of the community. His underlying crime is serious.

                                  10   But the record of his confinement shows his substantial rehabilitation. The IJ also found the

                                  11   petitioner to be plausible, believable, candid, and consistent, and the psychological evaluation of

                                  12   the petitioner confirmed his good behavior, his low risk of violence, and the likelihood that he will
Northern District of California
 United States District Court




                                  13   function successfully, both socially and vocationally.95 Also, the court’s conditions of release

                                  14   address any concern about flight risk and safety of the community.

                                  15        In sum, given the petitioner’s combination of medical issues (chronic PTSD, depression, and

                                  16   latent tuberculosis), the COVID-19 pandemic, the conditions of confinement at Yuba County jail,

                                  17   the irreparable harm to the petitioner, the balance of equities, and the public interest, the court

                                  18   grants the TRO and, as relief, orders the petitioner’s release.

                                  19

                                  20                                             CONCLUSION

                                  21        The court grants the petitioner’s motion for a TRO and orders his immediate release from

                                  22   custody.

                                  23        The petitioner must reside with his wife in Oakland (at the address that she provided in her

                                  24   declaration), and he must shelter in place unless otherwise directed by his parole officer. What that

                                  25
                                       94
                                  26     Social distancing and sheltering in pace are the means to prevent the spread of the virus and not
                                       overwhelm the health-care system. Siobhan Roberts, Flattening the Coronavirus Curve (Mar. 27,
                                  27   2020), https://www.nytimes.com/article/flatten-curve-coronavirus.html.
                                       95
                                        IJ Order, Ex. M to Morales Decl. – ECF No. 1-3 at 34; Shidlo Decl., Ex. G to Morales Decl. – ECF
                                  28   No. 102 at 39–53 (¶¶ 14–63).

                                       ORDER – No. 20-cv-02141-LB                         19
                                   1   means is that pending further order of the court or the permission of his parole officer, the

                                   2   petitioner may leave home only to obtain medical care, meet with his parole officer (as directed),

                                   3   meet with his attorneys, appear at any immigration proceedings, or to obey any order issued by the

                                   4   immigration authorities. While on release, he must not violate any federal, state, or local law. The

                                   5   petitioner’s parole officer may impose additional conditions or modify these conditions — when it

                                   6   is appropriate to do so — to allow the petitioner to engage in gainful activity. His attorneys must

                                   7   file any modified conditions on the docket.

                                   8      Within two business days, the parties must confer about and submit a proposed schedule for

                                   9   the court’s issuing a preliminary injunction. Ordinarily, that would require the government to

                                  10   show cause why the court should not issue a preliminary injunction, and the petitioner to thereafter

                                  11   file a response, and the government to file a reply.

                                  12
Northern District of California
 United States District Court




                                  13      IT IS SO ORDERED.

                                  14      Dated: April 12, 2020

                                  15                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  16                                                    United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-02141-LB                        20
